Title: To John Adams from Benjamin Vaughan, 4 July 1791
From: Vaughan, Benjamin
To: Adams, John



Dear Sir,
London, July 4, 1791.

It would have given me considerable pleasure to have thought that my correspondence could have been at all agreeable to you; as in that case, I should have done myself the honor frequently to write to you.  At present, I seize with satisfaction the opportunity of addressing you, furnished by the visit which the Earl of Wycombe is about to pay to your continent.  You will have great pleasure in his lordship’s private society, & still more so in the contemplation of the benefit which may arise from his seeing your present prosperous situation with his own eyes, and reporting it to us here upon his return.  I hope his lordship’s will only be the first of many visits which will be paid to your continent, & be a harbinger of a closer public connection.  With respect to his lordship, he travels only in a private capacity, and upon the same principles which have led him to visit almost every country in Europe but Italy, namely to inform himself as to men & things.  Having seen the old world, it was natural for his lordship to wish to visit the new, which besides its influence upon the affairs of the old one, is in itself so highly interesting, especially to an Englishman.
Requesting you to have the goodness to present my respects to Mrs. Adams, I have the honor to remain with high regard & esteem, / Dear Sir, / Your respectful humble servt.
Benjn. Vaughan